DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3 and 6, the phrase “to be” renders the claim indefinite because the Examiner is unclear whether limitation(s) follow the phrase “to be” is/are part of the claim.
The same rejection is applied to claims 3, 4, 6, 7, since the Examiner is unclear whether the limitation follow the phrase “to be” is/are part of the claims
Regarding claims 5-7 and 9, the Examiner is unclear whether the limitation follow “can be” or “can not be” is/are part of the claims.
Claims 8, 10 are rejected for being dependent to the rejected claims 7 and 9, respectively.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoedgen et al. (US 2010/0097015 A1).
Regarding claim 1, Knoedgen et al. discloses a proximity sensor unit comprising: a proximity sensor section (CapSensor) including a sensor electrode (1, 2)(See also figures 4a-4c) capable of detecting a capacitance value according to a distance to an object (Par. [004]) to be detected in a detection direction (x, y); and a moving device (500) capable of moving the sensor electrode (1, 2) of the proximity sensor section or the object to be detected in the detection direction position (Note: The “or” reads on alternative exclusive embodiments).
Regarding claim 4, Knoedge et al. discloses AYO0046US3a proximity sensor unit control unit (5) that controls the proximity sensor section and the moving device (500); a movement amount detection unit (502) that detects a first movement amount when the proximity sensor section (1, 2) or the object to be detected is moved from a reference position to a first movement position along the detection direction (x, y) position (Note: The “or” reads on alternative exclusive embodiments); and a distance calculation unit that calculates a distance in the detection direction between the proximity sensor unit and the object to be detected at the reference position (502), based on a reference capacitance value, which is the capacitance value detected at the reference position, and a first capacitance value (Voltage of capacitors), which is the capacitance value detected at the first movement position, and the first movement amount.  
Regarding claim 5, Knoedge et al. discloses the distance calculation unit (502) determines whether the distance can be calculated based on the capacitance values detected at the reference position (Position control) and the movement position, respectively.  
Regarding claim 6, Knoedge et al. discloses when it is determined that the distance D cannot be calculated (Step 33)(fig. 3), the proximity sensor unit control unit (5) controls the moving device (500) to move again the proximity sensor section or the object to be detected (Note: the “or” reads on alternative exclusive embodiments) from the reference position to the first movement position and controls the proximity sensor section (CapSensor) to redetect the capacitance values at the reference position and the first movement position (Step 33), respectively, the movement amount detection unit (502) redetects the first movement amount when the object to be detected is moved again from the reference position to the first movement position, and AYO0046US4the distance calculation unit (In element 502) calculates again the distance based on the reference capacitance value redetected at the reference position, the first capacitance value redetected at the first movement position (Ste 34), and the redetected first movement amount.  
Regarding claim 7, Knoedgen et al. discloses the proximity sensor unit control unit (5) controls the moving device to move the proximity sensor section or the object to be detected from the reference position (Note: The “or” reads on alternative exclusive embodiments) to a second movement position along the detection direction, and controls the proximity sensor section (CapSensor) to redetect the reference capacitance value at the reference position and to detect a second capacitance value at the second movement position, the movement amount detection unit (502) detects a second movement amount when the proximity sensor section or position (Note: The “or” reads on alternative exclusive embodiments) the object to be detected is moved from the reference position to the second movement position along the detection direction, and the distance calculation unit (In element 502) calculates again the distance based on the reference capacitance value redetected at the reference position, the second capacitance value, and the second movement amount (Step 34).  
Regarding claim 8, Knoedge et al. discloses the distance calculation unit (502) recalculates the distance based on the reference capacitance value, the second capacitance value (The voltage of the capacitors), and the second movement amount after the distance is recalculated based on the reference capacitance value, the first capacitance value, and the first movement amount at least once (Step 34).  
Regarding claim 9, Knoedge et al. discloses the proximity sensor unit control unit (5) controls the moving device (500) to move the proximity sensor section or position (Note: The “or” reads on alternative exclusive embodiments) the object to be detected from the reference position to a second movement position along the detection direction, and controls the proximity sensor section (CapSensor) to redetect the reference capacitance value at the reference position and to detect a second capacitance value at the second movement position (Voltages of the capacitors), the movement amount detection unit (502) detects a second movement amount when the proximity sensor section or position (Note: The “or” reads on alternative exclusive embodiments)the object to be detected is moved from the reference position to the second movement position along the detection direction (Step 34), and the distance calculation unit (502) calculates again the distance based on the reference capacitance value redetected at the reference position, the second capacitance value, and the second movement amount.  
Regarding claim 10, Knoedge et al. discloses the distance calculation unit (502) recalculates the distance based on the reference capacitance value, the second capacitance value (Voltages of capacitors), and the second movement amount after the distance is recalculated based on the reference capacitance value (Step 34), the first capacitance value, and the first movement amount at least once.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoedgen et al. (US 2010/0097015 A1) in view of Oyanagi et al. (4,568,873).
Regarding claim 2, Knoedgen et al. does not disclose a tubular housing in which the proximity sensor section and the moving device capable of moving the sensor electrode are housed.
Oyanagi et al. discloses an easy-to-assemble capacitive probe for a high precision dimensional or position (Note: The “or” reads on alternative exclusive embodiments) distance gage and further disclose a tubular housing (16) in which the proximity sensor section and the moving device capable of moving the sensor electrode (22, 24) are housed, the tubular housing (16) including an opening (18) in which the sensor electrode is exposed to an outside and a passage portion (Fig. 2) in which the sensor electrode (22, 24) is movable, the passage portion being connected to the opening (18) and extending in the detection direction, wherein the proximity sensor section includes a shield electrode (20) disposed along the passage portion.  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the tubular housing to accommodate the electrodes, as taught by Oyanagi et al., into the system of Knoedgen et al. because such a tubular housing is typical for capacitive distance sensor and involves only routine.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoedgen et al. (US 2010/0097015 A1) in view of Peters (6,118,532).
Regarding claim 3, the only difference between Knoedgen et al. and the claimed invention is that the claimed invention recite an inclination correction unit that corrects a deviation of inclination of the proximity sensor section, whereas Knoedgen et al. discloses (Knoedgen et al.’s par. [048]) an automatic internal correction for offset and drift at zero voltage.
Peters discloses instrument for determining static and/or dynamic light scattering and further disclose an inclination correction unit that corrects a deviation of inclination of the proximity sensor section (Peters’s col. 1 lines 63-67).
 It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the correction an inclination correction unit that corrects a deviation of inclination of the proximity sensor section, as taught by Peters into the system of Knoedgen et al. because having correction to offset drift zero voltage or having correction unit to correct a deviation of inclination is a matter of design choice for certain application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 30, 2022